Gilbert, J.,
dissenting. A clause of the character designated in the policy of insurance as the “iron-safe clause” has been held by this court to be valid, and to constitute a warranty and not a mere representation. “This clause constitutes a promissory warranty. It binds the assured to do a certain thing for the protection of the *316insurer, and is important as providing a cheek against fraud on the part of the assured, and a mode by 'which the insurer may ascertain for itself the extent of the loss; and the compliance of the assured with this part of the contract is a condition upon which, by the express terms of the contract, the validity of the policy is made to depend.” Scottish Union &c. Co. v. Stubbs, 98 Ga. 754, 761 (supra). In Southern Fire Insurance Co. v. Knight, 111 Ga. 622 (supra), the above-cited case was approved, and it was further held: “An invoice of goods purchased is not an inventory of stock to be produced under the 'iron-safe clause’ of a fire policy.” In both these cases all the Justices concurred. In the latter case, Mr. Justice Little dissented on another question, but not on the question herein involved. These cases, in my opinion, control the question, and I am unable to distinguish the Knight ease from this case or to escape the force and effect of the principle there established. I am therefore compelled to dissent from the judgment of reversal. I concur in much that is said in the opinion as to the duty of the court in the construction of doirbtful contracts.